Citation Nr: 1046604	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-21 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for inactive gall bladder, to 
include subsequent miscarriage and tubal ligation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to December 
1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 2008, the Board remanded the case for 
further development.  Thereafter, the case was transferred to the 
Winston-Salem, North Carolina RO.  In February 2009, the Veteran 
withdrew her request for a hearing before the Board.  In April 
2010, the Board again remanded the case for further development.


FINDINGS OF FACT

1.  An inactive gall bladder was not manifested in service; and 
the post-service inactive gall bladder is not shown to be related 
to the Veteran's service, to include complaints of nausea and 
vomiting noted therein.

2.  Miscarriage and tubal ligation are not shown to be related to 
inactive gall bladder or the Veteran's service.


CONCLUSION OF LAW

Inactive gall bladder, to include subsequent miscarriage and 
tubal ligation was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in August 2004 
and December 2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
her claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate her claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio, supra, 
Pelegrini, supra.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may have 
occurred earlier in the process.  Neither she nor her 
representative alleges that notice has been less than adequate 
for this issue.

The Veteran's service treatment records (STRs) are associated 
with her claims file, and pertinent post-service treatment 
records have been secured.  The Veteran reported for a VA 
examination in May 2010.  Evidentiary development in this matter 
is complete to the extent possible.  The Veteran has not 
identified any other pertinent evidence that remains outstanding.  
VA's duty to assist is met.

Law and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  The Court has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Factual Background

The Veteran maintains that she developed an inactive gall bladder 
during her military service.  Specifically, she notes that she 
complained of cramps and diarrhea during service, but was 
incorrectly diagnosed with pancreatitis.  She further maintains 
that because of this incorrect diagnosis, treatment for inactive 
gall bladder was delayed, which ultimately lead to a miscarriage 
and tubal ligation.  See May 2004, March 2005 and January 2009 
statements from Veteran.

The Veteran's STRs note that the Veteran had a miscarriage in 
March 1993, and an abortion in August 1993.  In addition, she was 
seen on numerous occasions with complaints of cramps, nausea, 
abdominal pain and diarrhea.  In April 1995, she was hospitalized 
with these symptoms.  An ultrasound revealed no gall stones, duct 
dilation, gall bladder disease, or pancreatic calcifications.  
The diagnoses included acute pancreatitis and irritable bowel 
syndrome.  

In a May 1996 rating decision, the Veteran was awarded service 
connection for irritable bowel syndrome (claimed as gastritis).  
The same rating decision denied service connection for 
pancreatitis.

A March 1997 ultrasound report from Williamsburg Community 
Hospital (WCH) notes that the Veteran's gall bladder was normal 
with no evidence of calculi.  Treatment records from WCH note 
that in September 1998, the Veteran underwent a bilateral partial 
salpingectomy.  

In June 2000, the Veteran was admitted to WCH and treated for 
alcohol-induced gastritis/pancreatitis.  She reported a five year 
history of alcohol binges and two previous bouts with alcohol-
induced pancreatitis.  She denied any history of gall bladder 
disease.

In November 2001, the Veteran was admitted to Riverside Hospital 
with complaints of nausea, vomiting, abdominal pain and 
dehydration.  Abdominal ultrasound revealed diffuse thickening of 
the gall bladder wall with dense material in the gall bladder 
lumen.  Heptobiliary study revealed no evidence of acute 
cholecystitis or cystic duct obstruction.   

Hospitalization records from Mary Immaculate Hospital dated in 
April 2004 note that the Veteran was admitted with complaints of 
nausea, vomiting and diarrhea.  The Veteran's history of 
gastrointestinal symptoms for more than 10 years was noted; it 
was also noted that she had been hospitalized on multiple 
occasions with the presumptive diagnosis of pancreatitis.  
Ultrasound revealed abnormal thickening of the gall bladder wall 
without stone.  The diagnosis was cholecystitis.  The Veteran 
underwent a laproscopic cholecystectomy.  

Treatment records from the emergency room at Sentara Hospital 
dated in September 2006 note that the Veteran was treated for 
gastritis.

January 2007 VA treatment records note a diagnosis of acute 
gastritis.

The Veteran was hospitalized again at Mary Immaculate Hospital in 
April 2007 with complaints of nausea, diarrhea, vomiting and 
severe abdominal pain for several days.  It was noted that she 
had been admitted on several previous occasions with the same 
symptoms.  The diagnoses included nausea, vomiting, acute 
pyelonephritis and polysubstance abuse.

Treatment records from Lexington Hospital dated in July and 
August 2009 note that the Veteran was seen for epigastric pain, 
nausea and vomiting.

In March 2010, the Veteran's representative submitted an internet 
article which notes the similarity between gall bladder symptoms 
and the symptoms of pancreatitis and irritable bowel syndrome.

A May 2010 VA examination report notes the Veteran's complaints 
of recurrent upper abdominal pain, nausea and vomiting since 
service.  After reviewing the claims file, the gastroenterologist 
noted the Veteran's long history of emergency room visits for 
these complaints.  He further noted that the Veteran had been 
evaluated for gall bladder disease with ultrasounds which were 
negative until 2004, when some thickening of the gall bladder 
wall and some abnormal content of the gall bladder were noted.  
The Veteran underwent a cholecystectomy, but this made no 
difference as far as her symptoms (epigastric pain, nausea and 
vomiting) were concerned.  The Veteran reported that she had not 
used drugs or alcohol for 10-15 years.  She also reported for the 
past year she had been prescribed antidepressants and estrogen 
patches; her symptoms had improved with these medications.   The 
examiner noted that the cause of the Veteran's epigastric pain, 
nausea and vomiting was unknown.  The physician noted that since 
the Veteran's gall bladder had been removed in 2004, she did not 
have a current gall bladder disability.  Moreover, because her 
symptoms did not improve with the removal of her gall bladder, 
"one cannot say that the gall bladder was the cause of any of 
her problems over the years."  The examiner further opined that 
it was not likely that any prior gall bladder disease had caused 
the Veteran's miscarriage.  He stated, "It is unlikely that the 
etiology of the Veteran's miscarriage or subsequent tubal 
ligation is related to any gall[ ]bladder disturbance that may 
have been present.

Analysis

Based on the evidence of record, the Board finds that inactive 
gallbladder was not incurred in or aggravated by active service.

The STRs do not show that the Veteran experienced an inactive 
gallbladder while on active duty.  The STRs are negative for any 
definitive signs, symptoms, treatment, or diagnosis of inactive 
gallbladder.  While the Veteran was seen on numerous occasions 
with cramps, nausea, abdominal pain and diarrhea, which were 
diagnosed as pancreatitis, there is no medical evidence that the 
Veteran was misdiagnosed and that the correct diagnosis was 
inactive gall bladder.  Moreover, the May 2010 VA examiner opined 
that the Veteran's in-service symptoms were not related to gall 
bladder disease, because the symptoms persisted even after the 
Veteran's gall bladder was removed in 2004.  In addition, the May 
2010 VA examiner opined that it was not likely that any prior 
gall bladder disease had caused the Veteran's miscarriage or 
tubal ligation.  The Board finds this opinion to be persuasive 
because it is based on a review of the Veteran's pertinent 
history.  Notably, the VA examiner specified reasons for his 
conclusions, as noted above.  There is no medical opinion of 
record to the contrary.  (The Board also notes here that the 
Veteran has been awarded service connection for irritable bowel 
syndrome, claimed as gastritis.  Awarding service connection for 
the symptoms of gastritis would violate the anti- pyramiding 
provisions of 38 C.F.R. § 4.14, which mandates that "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.")

The Board notes that the appellant has submitted an internet 
article which notes the similarity between gall bladder symptoms 
and the symptoms of pancreatitis and irritable bowel syndrome.  
The Court has held that a medical article or treatise, "can 
provide important support when combined with an opinion of a 
medical professional," if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. West, 
11 Vet. App. 314 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic statements 
not relevant to the appellant's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In 
this case, however, the internet article evidence was submitted 
by the Veteran's representative and was not accompanied by the 
medical opinion of a medical professional.  In addition, the 
article does not provide statements for the facts of the 
Veteran's specific case.  For these reasons, the Board finds that 
the article does not contain the specificity to constitute 
competent evidence of the claimed medical nexus.  See Sacks, 11 
Vet. App. at 317; see also Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

The only evidence portending that the Veteran has inactive gall 
bladder related in any way to her service in the military comes 
from her personally.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, supra.  Although the appellant 
is competent to provide evidence of symptoms such as pain, see 
Washington, supra, she is not competent to provide evidence that 
requires medical knowledge.  Espiritu, supra.  Therefore, the 
Board finds entitlement to service connection is not warranted.  
Gilbert, supra.


ORDER

Entitlement to service connection for inactive gall bladder, to 
include subsequent miscarriage and tubal ligation, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


